UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05802) Exact name of registrant as specified in charter: Putnam Pennsylvania Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: June 1, 2007 May 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Pennsylvania Tax Exempt Income Fund 5 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Leader 5 Performance in depth 9 Expenses 12 Portfolio turnover 14 Risk 14 Your funds management 15 Terms and definitions 16 Trustee approval of management contract 17 Other information for shareholders 21 Financial statements 22 Federal tax information 38 About the Trustees 39 Officers 43 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: The past several months have presented the economy with a serious set of challenges. The financial markets have reflected the uncertainty of the situation, making these difficult times for investors. Despite the circumstances, the U.S. economy has showed resilience. In late 2007 and early 2008, economic growth, while anemic, has nonetheless remained positive. The Federal Reserve Board has cut interest rates sharply and provided ample liquidity to financial markets, while the White House and Congress both stepped forward quickly with a fiscal package of tax rebates and investment incentives. A growing number of economists now believe that the U.S. economy may avert a recession after all. Still, it is always unsettling to see the markets and ones investment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, to ensure that your portfolio is well diversified, and to seek the counsel of your financial representative. At Putnam, we continually strive to offer the best investment returns, innovative products, and award-winning service to our shareholders. In keeping with this tradition, we have some important and exciting news to share with you. We are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. We look forward to working with Bob as we continue to position Putnam to exceed our shareholders expectations. Starting this month, we have changed the portfolio managers commentary in this report to a question-and-answer format. We feel this new approach makes the information more accessible and readable, and we hope you think so as well. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam Investments. About the fund Seeking a high level of tax-free income for Pennsylvania investors Municipal bonds finance important public projects such as schools, roads, and hospitals, and can help investors keep more of their investment income. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and offer income that is generally exempt from federal income tax. For residents of the state where the bond is issued, income is typically exempt from state and local income taxes. While the stated yields on municipal bonds are usually lower than those on taxable bonds, state tax exemption is a powerful advantage because state income tax can erode investment income significantly. And the sheer size of the Pennsylvania municipal bond market provides a wide array of investment opportunities. Putnam Pennsylvania Tax Exempt Income Fund seeks to capitalize on investment opportunities by investing in bonds across a range of market sectors. The fund also combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the funds management team allocates a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the funds management team considers the risks involved, including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The management team is backed by the resources of Putnams fixed-income organization, one of the largest in the investment industry, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the team continues to monitor developments that may affect the bond market, the sector, and the issuer of the bond. The goal of the funds in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities to adjust the funds holdings for the benefit of the fund and its shareholders. The fund concentrates its investments by region and involves more risk than a fund that invests more broadly. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Tax-free funds may not be suitable for IRAs and other non-taxable accounts. Please consult with your tax advisor for more information. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bonds yield with the tax-equivalent yield  the before-tax yield that must be offered by a taxable bond in order to equal the municipal bonds yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bonds yield divided by one minus the tax rate. For example, if a municipal bonds yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2008. Results for investors subject to lower tax rates would not be as advantageous. Municipal bonds may finance a range of projects in your community and thus play a key role in its development. Performance and portfolio snapshots Average annual total return (%) comparison as of 5/31/08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 911 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. We believe the combination of potentially higher taxes, attractive valuations, and high asset quality makes municipal bonds a compelling opportunity at this time. Thalia Meehan, Portfolio Leader, Putnam PennsylvaniaTax Exempt Income Fund Credit qualities shown as a percentage of portfolio value as of 5/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Thalia, financial markets have been extremely volatile for much of the past year. How has the municipal bond market performed? The market has been quite challenging. Several factors related to the subprime lending crisis contributed to an increase in volatility. Concerns about the credit ratings of municipal bond insurers, many of which also insure subprime debt, added to volatility in late 2007 and in the first and second quarters of 2008. Forced selling by hedge funds and investment banks that needed to raise capital and cover losses also put pressure on municipal bonds. How did the fund perform during the period? Despite the challenging market environment, we are pleased to report that the fund returned 3.69%, handily outperforming its Lipper peer group, in part because we had an up-in-quality bias going into the period. Our shorter-maturity positioning also helped as the yield curve steepened  and prices on shorter-term instruments held up better than their longer-maturity counterparts. The fund, which primarily invests in Pennsylvania tax-exempt bonds, did slightly underperform its national benchmark, the Lehman Municipal Bond Index, which delivered a return of 3.87% . Can you describe in greater detail some of the concerns weighing on the market? One major concern involved monoline insurers, companies that insure municipal bonds and types of securitized debt, such as mortgage-backed securities and collateralized debt obligations. Investors were worried about the insurers exposure to subprime-related securities and the monoline insurers responsibility for covering those losses. The volatility has continued during the past 12 months as several monoline insurers were downgraded or put on negative watch by the ratings agencies. These downgrades created a significant dislocation in the market. Today, of the seven major monoline insurers, only two  Financial Security Assurance and Assured Guaranty Ltd.  have the highest ratings from the three leading agencies. Several have stopped writing new contracts altogether, and this has taken a toll on the issuance of insured bonds. Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 5/31/08. See the previous page and pages 911 for additional fund performance information. Index descriptions can be found on page 16. 5 Concerns about the economic slowdown and its possible effect on tax revenues also weighed on the market. Liquidity problems persisted in credit markets in general, and hedge funds, a major source of demand in 2007, sold a great deal of municipal bonds in early 2008 in order to raise capital. All of these issues put downward pressure on prices. How did you position the portfolio to address these issues? We were fairly conservative in how we invested during the period. As previously mentioned, the fund had an up-in-quality bias during the period and the portfolios duration was shorter overall, which aided performance as longer-term issues underperformed. We also had an underweight position in insured bonds at the beginning of the period, which helped fund performance when the insurers became an issue. The Commonwealth of Puerto Rico Aqueduct and Sewer Authority bonds helped performance. We added the bonds in early March 2008, when we believed they had attractive valuations with historically wide spreads. The low valuations were based largely on investor concerns about the size of Puerto Ricos forward-supply calendar. These concerns were compounded by the overall weakness of the credit market brought about by the subprime lending crisis, which increased investors risk aversion. The issuance has been well received, and the bonds have rallied since the fund acquired them. At the same time, the market turmoil has abated somewhat, which also has helped performance. Not all strategies worked in our favor, however. In past periods, the emphasis on tobacco settlement bonds has made a positive contribution to the fund. The Childrens Trust Fund Tobacco Bond underperformed, however, when investors demanded more compensation for risk as the subprime situation began to hit in full force in August 2007. As background, tobacco settlement bonds are secured by the income stream from tobacco companies lawsuit settlement obligations to the states, and they generally offer wider spreads than bonds of comparable quality. The tobacco sector began underperforming in the fall of 2007 as the market struggled to reprice risk and, at the same time, supply over the period was heavy. The sector continued to underperform as the credit crunch intensified across the fixed-income markets and investors fled to quality. Because the tobacco bond market is large and highly liquid, investors looking to reduce their credit exposure sold their tobacco holdings first, which put pressure on the tobacco sectors bond prices. How have you adapted the portfolio to the changing market environment? The kind of dislocation weve seen in recent months is rare, in our view. We believe that many areas of the municipal bond market have been oversold by risk-averse investors, Comparison of maturity composition This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. 6 and this situation has created opportunities for the fund to add highly rated bonds paying unusually wide spreads. At one point in February, 10-year Aaa-rated municipal bonds were yielding 17% more than 10-year Treasury bonds, despite the fact that municipal bond income is tax-free. We expect continued volatility in 2008. We are opportunistically adding to lower-quality bonds, principally by selling Aaa-rated bonds and buying A- and Baa-rated bonds. As of the end of May, more than 70% of the portfolio remained invested in bonds rated A or higher. As prices of longer-term bonds fell during the period, we also moved opportunistically into some longer-term holdings, particularly in the 15- to 20-year maturity range. We believe that the addition of these bonds should help improve the funds yield. Although we were relatively cautious about insured bonds at the beginning of the period, we have since found value in those with good underlying credit quality. Some of these bonds have been oversold, in our opinion, as a result of the monoline insurer issues. We also have added to the funds holdings in utilities, with the view that this is a generally solid sector that has favorable fundamentals and cheaper valuations. Thalia, whats your outlook? With the economy struggling, we are clearly not out of the woods. State budgets are a concern across the country, but we do not foresee broad credit downgrades of general obligation bonds at this point. The monoline insurer situation also may continue to dominate headlines in coming months. While the markets will likely remain choppy in the near term, the Federal Reserve has taken dramatic steps to add liquidity and provide a cushion for the slumping economy. From an investment standpoint, the silver lining is that we are finding opportunities to add value to the portfolio. We intend to keep the funds overall credit profile high, but we will look to add lower-rated names in areas where we have strong conviction. Overall municipal-bond asset quality is still quite sound, in our opinion. We believe that income-tax rates may rise with a new White House administration and the scheduled 2010 sunset, or discontinuation, of certain tax cuts within the current tax code. We believe the combination of potentially higher taxes, attractive valuations, and high asset quality makes municipal bonds a compelling opportunity at this time. I N V E S T M E N T I N S I G H T Municipal bond issuers purchase insurance from monoline insurers to enhance their credit ratings. The insurance comes in the form of credit wraps, with the monoline insurer  so-named because they offer a single line of insurance  essentially wrapping its credit rating around the issuers. This added layer of protection allows the issuer to guarantee full payment of a bonds principal and interest to bondholders should it be downgraded or default, and typically boosts the issuers credit rating. However, a successful transaction hinges on the monoline insurers credit rating and claims-paying ability, two areas under pressure given the monoline industrys involvement with subprime mortgages. Thank you, Thalia, for your time and insights today. Comparison to top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured or pre-refunded status and may differ from the summary information below. 7 The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended May 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/08 Class A Class B Class C Class M Class Y (inception dates) (7/21/89) (7/15/93) (10/3/06) (7/3/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 5.87% 5.65% 5.12% 5.12% 5.08% 5.08% 5.51% 5.33% 5.88% 10 years 50.43 44.32 41.01 41.01 39.54 39.54 46.16 41.40 50.56 Annual average 4.17 3.74 3.50 3.50 3.39 3.39 3.87 3.52 4.18 5 years 18.13 13.35 14.35 12.41 13.84 13.84 16.37 12.60 18.23 Annual average 3.39 2.54 2.72 2.37 2.63 2.63 3.08 2.40 3.41 3 years 9.61 5.26 7.53 4.60 7.20 7.20 8.67 5.08 9.72 Annual average 3.11 1.72 2.45 1.51 2.34 2.34 2.81 1.67 3.14 1 year 3.69 0.47 3.02 1.96 3.01 2.01 3.50 0.19 3.78 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year and is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 5/31/98 to 5/31/08 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $14,101 and $13,954, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $14,140 at public offering price. A $10,000 investment in the funds class Y shares would have been valued at $15,056. 9 Comparative index returns For periods ended 5/31/08 Lipper Pennsylvania Lehman Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) 6.38% 5.77% 10 years 63.81 47.11 Annual average 5.06 3.92 5 years 19.76 15.42 Annual average 3.67 2.90 3 years 10.95 7.47 Annual average 3.53 2.42 1 year 3.87 1.09 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/08, there were 52, 46, 46, 44, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 5/31/08 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 5 Income 1 $0.355469 $0.297391 $0.283562 $0.329632 $0.157430 Capital gains 2      Total $0.355469 $0.297391 $0.283562 $0.329632 $0.157430 Share value: NAV POP NAV NAV NAV POP NAV 5/31/07 $9.03 $9.41* $9.02 $9.02 $9.03 $9.33  1/2/08       $9.03 5/31/08 9.00 9.38 8.99 9.00 9.01 9.31 9.00 Current yield (end of period) Current dividend rate 3 3.89% 3.73% 3.25% 3.10% 3.60% 3.49% 4.10% Taxable equivalent 4 6.17 5.92 5.16 4.92 5.71 5.54 6.51 Current 30-day SEC yield 5 N/A 3.10 2.60 2.44 N/A 2.85 3.44 Taxable equivalent 4 N/A 4.92 4.13 3.87 N/A 4.52 5.46 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08.  Inception date of class Y shares. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 37.00% federal and state combined tax rate for 2008. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 10 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/08 Class A Class B Class C Class M Class Y (inception dates) (7/21/89) (7/15/93) (10/3/06) (7/3/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 5.79% 5.56% 5.04% 5.04% 4.99% 4.99% 5.43% 5.24% 5.79% 10 years 48.44 42.43 39.14 39.14 37.48 37.48 43.92 39.27 48.43 Annual average 4.03 3.60 3.36 3.36 3.23 3.23 3.71 3.37 4.03 5 years 17.15 12.50 13.40 11.48 12.75 12.75 15.42 11.63 17.15 Annual average 3.22 2.38 2.55 2.20 2.43 2.43 2.91 2.22 3.22 3 years 7.92 3.53 5.86 2.98 5.43 5.43 7.00 3.48 7.92 Annual average 2.57 1.16 1.92 0.98 1.78 1.78 2.28 1.15 2.57 1 year 3.11 0.96 2.44 2.51 2.31 1.32 2.69 0.61 3.10 Funds annual operating expenses For the fiscal year ended 5/31/07 Class A Class B Class C Class M Class Y* Total annual fund operating expenses 0.91% 1.55% 1.70% 1.20% 0.70% * Expenses for class Y shares (added 1/2/08) are based on class A shares excluding distribution (12b-1) fees for the last fiscal year. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 11 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Putnam Pennsylvania Tax Exempt Income Fund from December 1, 2007, to May 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $ 4.43 $ 7.64 $ 8.40 $ 5.89 $ 2.78 Ending value (after expenses) $1,014.50 $1,011.20 $1,011.60 $1,014.20 $1,014.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/08 (1/2/08 to 5/31/08 for class Y shares). The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2008, use the calculation method below. To find the value your investment on December 1, 2007, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $ 4.45 $ 7.67 $ 8.42 $ 5.91 $ 2.79 Ending value (after expenses) $1,020.60 $1,017.40 $1,016.65 $1,019.15 $1,017.86 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/08 (1/2/08 to 5/31/08 for class Y shares). The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown below indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class Y Your funds annualized expense ratio* 0.88% 1.52% 1.67% 1.17% 0.67% Average annualized expense ratio for Lipper peer group 0.88% 1.52% 1.67% 1.17% 0.67% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam is committed to keeping fund expenses below the Lipper peer group average expense ratio and will limit fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by each class of shares other than class Y shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods. The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/08. 13 Your funds portfolio turnover and Morningstar ® Risk Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the table below to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Pennsylvania Tax Exempt Income Fund 29% 15% 8% 16% 17% Lipper Pennsylvania Municipal Debt Funds category average 20% 21% 23% 18% 18% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on May 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 5/31/08. Your funds Morningstar ® Risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 14 Your funds management Your fund is managed by the members of the Putnam Tax Exempt Fixed-Income Team. Thalia Meehan is the Portfolio Leader, and Paul Drury, Brad Libby, and Susan McCormack are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Tax Exempt Fixed-Income Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Investment team fund ownership The table below shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of May 31, 2008, and May 31, 2007. Trustee and Putnam employee fund ownership As of May 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Total assets in Assets in the fund all Putnam funds Trustees $37,000 $ 86,000,000 Putnam employees $21,000 $631,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Thalia Meehan is the Portfolio Leader, and Paul Drury, Brad Libby, and Susan McCormack are Portfolio Members, of Putnams open-end tax-exempt funds for the following states: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. The same group also manages Putnam Tax Exempt Income Fund, Putnam AMT-Free Insured Municipal Fund, and Putnam Municipal Opportunities Trust. Paul Drury is the Portfolio Leader, and Brad Libby, Susan McCormack, and Thalia Meehan are Portfolio Members, of Putnam Tax-Free High Yield Fund and Putnam Managed Municipal Income Trust. Thalia Meehan, Paul Drury, Brad Libby, and Susan McCormack may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 15 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2007, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2007. In addition, in anticipation of the sale of Putnam Investments to Great-West Lifeco, at a series of meetings ending in March 2007, the Trustees reviewed and approved new management and distribution arrangements to take effect upon the change of control. Shareholders of all funds approved the management contracts in May 2007, and the change of control transaction was completed on August 3, 2007. Upon the change of control, the management contracts that were approved by the Trustees in June 2007 automatically terminated and were replaced by new contracts that had been approved by shareholders. In connection with their review for the June 2007 continuance of the Putnam funds management contracts, the Trustees did not identify any facts or circumstances that would alter the substance of the conclusions and recommendations they made in their review of the contracts to take effect upon the change of control. The Independent Trustees approval was based on the following conclusions: 
